Citation Nr: 0303928	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for a cervical spine disability, to 
include as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
or June 1990 to July 1990.

This matter comes before the Board on appeal from a July 1998 
rating decision of the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for degenerative disc disease, 
cervical spine.


FINDINGS OF FACT

1.  The appellant injured his lower back in June 1990 while 
on active duty for training.

2.  There is no record of the appellant seeking treatment for 
a cervical spine disorder until December 1997.  The 
appellant's neck symptomatology began in mid-1995.

3.  The appellant has a degenerative disc disease, cervical 
spine, disability that had its onset years after his ADUTRA.

4.  The persuasive competent credible evidence of record 
establishes that the appellant's cervical spine disability is 
not related to or caused by his service-connected low back 
disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability has not been shown by 
competent credible evidence to have been incurred in, or 
aggravated by, ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).
2.  A cervical spine disability has not been shown to be the 
proximate result of a service-connected disease or injury.  
38 U.S.C.A. §§ 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a May 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and the obligations 
imposed on VA thereunder.  The letter informed the appellant 
of the evidence required to show service connection and what 
information was still needed from the appellant.  Further, 
the letter informed the appellant of the evidence already 
obtained by the RO, asked him to identify any additional 
information he desired VA to obtain or to send any 
information in his possession and not already part of the 
case file, and enclosed consent release forms for his use.  
RO letters have been sent explaining the evidence he needed 
to support and what the VA would do.  Therefore, the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regards to the duty to assist, the RO obtained medical 
records identified by the appellant and arranged for him to 
receive five VA medical examinations.  Further, the appellant 
received a Travel Board Hearing in November 2000.  The 
records of all these items have been associated with the 
claim file.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Factual Background

As noted above, the appellant reported for active duty for 
training in June 1990.  During his first week of training, he 
injured his lower back.  He was granted service connection 
for a chronic low back pain disability in July 1991.  In 
April 1998, he filed a claim for service connection of a neck 
disability.  The RO denied the claim in a July 1998 rating 
decision.

In an October 1998 Decision Review Officer Hearing (DROH), 
the appellant stated that, within six months of his lower 
back injury, he started having headaches as result of the 
curvature of his spine.  The appellant also stated that the 
abnormal curvature was caused by his lower back disability 
induced postural abnormalities.  DROH, p. 1.  He denied any 
injury to his neck prior to his active duty for training.  
DROH, pp. 6-7.

In a December 1998 letter, the appellant's family physician, 
HH, MD, opined that the appellant's neck disorder was 
aggravated by his altered gait, which resulted from the 
appellant's back injury.  A February 1999 VA medical 
examination report, however, reveals an opinion that the 
appellant's degenerative disc disease, cervical spine, is not 
the result of his low back disability.

At the Travel Board Hearing (T), the appellant again stated 
that his neck disorder began shortly after injuring his lower 
back, and that he consulted his family physician shortly 
after returning home from active duty for training.  T, pp. 
2, 10-11.  In a January 2001 decision, the Board remanded the 
case to the RO for another medical examination to resolve the 
conflicting opinions of the VA examiner and Dr. HH.

Pursuant to the remand, the appellant was examined in 
December 2001 by the same VA examiner who examined the 
appellant in February 1999.  The examination report (Report) 
reflects that the appellant's case file and his medical 
history were thoroughly reviewed.  Among the significant 
findings noted by the examiner were:

	a.  An October 2001 MRI revealed plate changes at C6-C7, 
with narrowing at C5-C6 and C6-C7, which showed anterior and 
posterior osteophytes.  There was a central osteophyte at C2-
C3; a central disc protrusion at C4-C5 with mild canal 
stenosis and cord impediment.  There was mild to moderate 
stenosis at C5-C6 and C6-C7, wit diffuse posterior 
osteophytes, more marked on the right side.

	b.  Mild foraminal narrowing on the right and left was 
described.  The right brachial plexus did not show 
involvement of the pathological process.  A mild cervical 
scoliosis was described.  A November 2001 review provided an 
impression of cervical stenosis at three levels and a 
diagnosis of myofascial disease.

	c.  A January 2001 MRI of the cervical plexus was 
negative.
	d.  Multiple x-ray films of the appellant's low back 
revealed a lumbarized S1 with separate but degenerative facet 
joints.  Spur formation was present on the body of L5 and L1.  
Degenerative changes of the facets were noted between 4 and 
5.     X-ray films of the cervical spine showed irregularity 
in the foramen between C5, C6, and C7.  Narrowing in the 
interspace was seen in the lateral projection with spurring 
at those levels.  Impression was cervical spine discopathy 
and lumbarized S1 with degenerative arthritis facets, L4-L5.

The December 2001 Report reflects that the appellant's 
physical examination of the cervical spine revealed a range 
of inclination to the right and left of 30 degrees; rotation 
to the left of 30 degrees and 40 degrees to the right; 
flexion was 40 degrees, and extension was 25 degrees.  The 
appellant had hypalgesia and hypesthesia on the lateral 
aspect of right thigh, right leg, to include the right fifth 
toe.  The right upper extremity showed decreased appreciation 
of the ulnar nerve distribution and also the lateral forearm 
on the left side.  Hypalgesia and hypesthesia was present in 
the lateral forearm and lateral humeral surface.

On the bases of the review and examination noted above, the 
VA examiner noted specific disagreement with Dr. H's opinion 
that the appellant's altered gait, due to his back injury, is 
the source of his cervical spine disorder.  The VA examiner 
provided clear and specific reasons in the examination report 
for his opinion that the appellant's cervical spine disorder 
is not related to his lower back disability and his 
disagreement wit Dr. H's opinion to the contrary, which are:

	a.  The appellant's cervical spine symptoms did not 
appear until several years after his back injury and, as 
demonstrated by a 1998 x-ray report, involved cervical 
changes which were early and at one single level.  Further, 
at the February 1999 VA medical examination, the appellant 
did not exhibit posture which induced abnormal neck position 
or alignment, though the appellant was in pain, and no muscle 
spasm was present which would induce severe pain in the 
cervical area.
	
b.  A pathological posture similar to that seen in the 
cervical thoracic lumbar scoliotic curve is present and in 
imbalance long enough, that severe situation will produce 
changes in the cervical spine at multiple levels.  The 
changes will be greater at the apex of the curve, but 
diminishing mechanical changes in the curves above and below 
the apex.  However, posture alteration secondary to pain 
cannot be sustained long enough to induce a bone or 
discogenic change.

	c.  Cervical degenerative changes are not produced by 
degenerative changes occurring at singular levels of lumbar 
lesions, such as lumbarization and facet arthritic disease.  
Discogenic disease can occur at multiple levels, but one 
level does not induce the process at another.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred during ACDUTRA.  38 
U.S.C.A. § 101(24), 106(b)(3) (West 2002); 38 C.F.R. 
§§  3.1(d), 3.6 (2002).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  When making 
a determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).
Prior to determining the substantive issue of this appeal, 
the Board notes an item of procedure.  In a February 1999 
statement, and before the January 2001 Travel Board Hearing, 
the appellant asserted that his February 1999 VA medical 
examination was inadequate.  He asserts that the examiner was 
unable to access his medical history and the examiner opined 
that he did not need it to render an opinion.  As regards the 
physical examination, however, the appellant stated that it 
was more thorough than an earlier VA medical examination.  T. 
p. 5.  With regards to this assertion, the Board notes the 
thoroughness of the December 2001 examination and report 
rendered by the same examiner and finds them more than 
sufficient for the Board to decide the appellant's appeal.
The appellant's representative cites Dr. H's opinion as 
sufficient to establish the necessary linkage of the 
appellant's cervical spine disability and his service-
connected lower back disability, and reminds the Board that a 
treating physician's opinion may not be ignored.  See Smith 
v. Derwinski, 2 Vet. App. 137, 141 (1992).  The Board has not 
ignored Dr. H's opinion but has assessed it in light of the 
contrary opinions of the VA examiner.  Further, the Board is 
not required to accept any medical opinion as long as the 
specific reasons for rejection are provided and a medical 
opinion is not rejected on the basis of the Board's own 
"medical" judgment.  Colvin v. Dirwinski, 1 Vet. App. 171, 
175 (1991).
Prior to assessing the competing medical opinions, the Board 
will make a finding of fact regarding the issue of the timing 
of the appellant's cervical spine symptoms, as while not 
dispositive, the issue was a part of the conclusion of the 
2001 Report.  The Board finds, as noted by the VA examiner in 
2001, that the appellant's medical history documents the 
onset of his cervical spine symptoms as mid-1995 at the 
earliest.  A specialist, to whom Dr. H referred the appellant 
for an examination, reports that the appellant stated he 
started having neck complaints one and one-half years prior 
to December 1997, which is several years after his active 
duty for training.
Dr. H based his opinion on the appellant's gait and provided 
no further support other than that the appellant's gait was 
altered by his lower back disability.  The VA examiner who 
reexamined the appellant in January 2001 provided an 
extensive description of the appellant's medical history and 
a detailed explanation as to why he concluded the appellant's 
current cervical spine disability is not the result of his 
service-connected lower back disability.  Based on the 
Report, as set forth above, the Board finds the 2001 VA 
Report more persuasive than Dr. H's opinion.  The more 
persuasive medical opinion is that altered posture does not 
cause symptomatology as exhibited by the appellant's cervical 
disorder, and degenerative changes in one region of the body 
does not cause them in another.

The preponderance of the evidence is against a showing that 
the appellant's cervical spine disorder is related to or 
caused by his service-connected lower back disability.  
Accordingly, the evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 C.F.R. § 3.102 (2002).


ORDER

Service connection for degenerative disc disease, cervical 
spine, to include as secondary to service-connected chronic 
low back pain disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

